Appellant brought this action for the recovery of a sizer, which is a machine used in the manufacture of lumber. The machine was ordered of appellant by one Richard Talbot, who addressed to it the following letter or order:
"ALSOBROOK, Tyler County, Texas,} "November 19, 1888.}"Hoyt  Bro. Co., Aurora, Ill.:
"GENTLEMEN — Please deliver in car marked to my address, as above, one of your number 2 sizers, complete as per catalogue, for which I will to pay you twelve hundred dollars ($1200), as follows: $200 in three months after shipment, and $200 every two months thereafter until paid, notes to draw 8 per cent; said machine to be your property till paid for.     "RICHARD TALBOT.
"Witness: S.G. MUNN."
The sizer was shipped and delivered to the firm of Talbot 
Craig, which had been formed in the meantime for the operation of a sawmill, and of which Richard Talbot was a member. Talbot 
Craig executed to the plaintiff six plain promissory notes, in accordance with the order, all dated December 8, 1888, two of which they paid. The machine was received by Talbot  Craig and bolted to the floor of the mill, and in that position was used to size lumber. It weighed about 18,600 pounds, but could be removed by being unbolted.
Talbot died sometime prior to June 1, 1889. On that date, Craig, his surviving partner, having succeeded him, became involved in debt to numerous creditors, and executed a deed of trust to Wm. D. Cleveland to secure certain large sums of money, and to secure also the sum *Page 464 
of $4,500 advanced by certain of the parties so secured to enable him to pay certain debts, and to extend his mill road to better timber. The deed of trust covered the mill machinery, fixtures, sizer, etc., and by regular procedure of sale, as found by the court below, the title to all of said property passed to the defendants in this suit. This deed of trust was proved for record December 10, 1889, and filed for record January 4, 1890.
On July 1, 1889, the original order of Talbot was filed by the plaintiff for registration in the office of the county clerk of Tyler County, and registered as follows: "Richard Talbot — Hoyt Brother Co. — Description: Two sizers, complete as per catalogue." Its execution by Talbot was proved.
Wm. D. Cleveland, the trustee, represented himself and other creditors of Craig in the deed of trust. He knew of the claim of Hoyt  Bro. Co., but denied that they had any claim which was capable of being enforced by a recovery of the specific property.
December 12, 1890, one S.S. Hatch recovered a judgment against Craig foreclosing a vendor's and mortgage lien on the land on which Craig's mill was situated, including the mill fixtures, etc. These liens were created more than a year before the sizer was placed in the mill, and were superior also to the trust deed; the defendants bought this judgment, but it does not appear that any sale has been made thereunder.
Appellant makes no question of the validity of the deed of trust executed by Craig to W.D. Cleveland. Its contention under the first assignment of error is, that the actual notice to W.D. Cleveland of the claim of appellant to the machine supplied the want of registration, and that the order letter was valid without it. The order and the action of appellant thereon would imply a conditional sale, but it is clear that the reservation of the title was a security for the purchase money. "All reservations of title to, or property in chattels as security for the purchase money thereof, shall be held to be chattel mortgages, and shall, when possession is delivered to the vendee, be void as to creditors and bona fide purchasers unless such reservations be in writing, and registered as is required of chattel mortgages." Sayles' Ann. Stats., art. 3190a. It is unimportant whether creditors have notice or not; it requires registration to give the instrument effect as to them. Sayles' Ann. Stats., art. 3190b; Brothers v. Mundell, 60 Tex. 246; Keller v. Smalley 
Harris, 63 Tex. 519. It has been held, however, that it is not void for want of registration between the original parties. Brewing Association v. Ice Machine Mfg. Co., 81 Tex. 99. And it would seem, that as between them the seller might elect either to sue for the property or to foreclose a lien. Bank v. Thomas 
Sons, 69 Tex. 237. But the defendants as creditors acquired a lien upon the property before the instrument relied on by the plaintiff was registered, and it was consequently void as to them, although Cleveland *Page 465 
had notice of plaintiff's claim. This being the case, it becomes unimportant to pass on the remaining assignments of error.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.